                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

RACHAEL SHIRES and SPENCER PILLAY,                                            PLAINTIFFS
Each Individually and on Behalf of all Others
Similarly Situated

v.                          CASE NO. 4:17-CV-00771 BSM

A.W. LINS ASIAN CUISINE AT LITTLE ROCK,
AR, LLC, dba A.W. LIN’S ASIAN CUISINE and
“ANDY” LIU and “JENNY” LIU                                                  DEFENDANTS

                                          ORDER

       The parties’ joint motion to dismiss plaintiffs’ claims with prejudice and for approval

of the settlement agreement [Doc. No. 37] is granted.           Based on the motion, the

accompanying exhibits, and an in camera review of the settlement agreement, the terms of

the parties’ proposed settlement appear fair and reasonable. Accordingly, pursuant to Rule

41(a)(2), the settlement agreement is approved, and plaintiffs’ claims and the claims of all

opt-in plaintiffs are dismissed with prejudice. Further, plaintiffs’ fees and costs are

approved. The parties are directed to comply with the terms of the agreement.

       IT IS SO ORDERED this 1st day of October 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
